Citation Nr: 1606064	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  05-38 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disorder of the 5th finger of the left hand.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a head injury.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for fused left 5th finger.

8. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for drug and alcohol dependency.

9. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

10. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's petition to reopen his claims of entitlement to service connection for a claimed injury to the fifth finger of the left hand, a claimed injury to the thumb of the right hand, a back disorder, and drug and alcohol dependency (claimed as a mental condition).  In July 2005, the Veteran submitted a notice of disagreement (NOD) for the issues of a left fifth finger disorder and a mental/psychiatric disorder.  In November 2005, he submitted an NOD for the issue of a back disability.  He subsequently perfected his appeal for a left fifth finger disability in November 2005. 

As the Veterans Law Judge who conducted the May 2006 Board hearing is no longer employed at the Board, the Board remanded the Veteran's claim in December 2009 in order to afford the Veteran an opportunity for a hearing before another Veterans Law Judge.  In March 2010, he presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In an August 2006 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for a left fifth finger disorder and remanded his claims of entitlement to service connection for a back disorder and a mental/psychiatric disorder. 

The Veteran appealed the Board's denial of service connection for a disorder of the fifth finger of the left hand to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court issued an order granting a January 2008 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the January 2008 JMR and February 2008 Court order. 

As noted above, the Board remanded the Veteran's petitions to reopen his claims of entitlement to service connection for a back disorder and a mental/psychiatric disorder in August 2006.  Specifically, the Board ordered the RO to issue a Statement of the Case (SOC) on these issues in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board determined in August 2010 that the Appeals Management Center (AMC) did not comply with the August 2006 remand directive and these matters were once again remanded.  Subsequently, SOCs were issued in March 2011.  The Veteran, however, did not submit a substantive appeal.

Therefore, the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for drug and alcohol dependency and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder stem from claims submitted by the Veteran in January and April 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Entitlement to service connection for a disorder of the 5th finger of the left hand

As stated above, this issue was remanded by the Board in August 2010 to obtain a new VA examination and opinion.

Subsequently, the Veteran underwent a new VA examination in September 2014, where the examiner diagnosed the Veteran with a left 3rd and 5th proximal interphalangeal fusion and a left 5th digit injury.  The VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, or aggravated by the Veteran's military service.  The VA examiner explained that although the Veteran's injury to the 5th digit resulted from a fall in the shower in the later 1980s, he did not require an evaluation or treatment until September 1999; one decade following claimed injury date.  The VA examiner noted that at that time, surgical fusion was performed on unrelated 3rd (or long) digit of the left hand, as well as claimed injured 5th digit of the left hand.  Therefore, it was the opinion of the VA examiner "that the current condition of the 5th digit left hand, most likely resulted from additional and/or subsequent (to 1980) injuries sustained in unrelated events to include injury to unrelated and additional digits, and less likely to have occurred during the event in the shower in late 1980s reported by Veteran and claimed at this time."  

The Veteran's representative, however, contends that the September 2014 VA examination "was void of any mentioning or consideration of [V]eteran's lay and buddy statements in lieu of the lack of documentation within the [V]eteran's [service treatment record].  The examiner did not elaborate on whether or not the lay or buddy statements have any weight upon the [V]eteran's claim nor did she give a rationale as to why she did not consider or ruled out the statements in support of the [V]eteran's claim." 

The Board agrees and finds that the report of the September 2014 VA examination is insufficient to adjudicate the claim on appeal as the examiner failed to consider or address the Veteran's lay and buddy statements' report of in-service injury and symptoms, while relying solely on the on the absence of evidence in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion). Therefore, an addendum opinion with a complete rationale that considers the Veteran's lay and buddy statements should be obtained.

All other claims

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely Notice of Disagreement (NOD) and there is no issuance of an SOC, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  

According to a July 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for PTSD; entitlement to service connection for a mental disorder, claimed as schizophrenia; entitlement to service connection for tinnitus; entitlement to service connection for a head injury; entitlement to service connection for headaches; entitlement to service connection for fused left 5th finger;
whether new and material evidence has been received to reopen a claim for entitlement to service connection for a drug and alcohol dependency; whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee condition.  The Veteran submitted a timely NOD in August 2014. 

A review of the record shows that the Veteran has not been furnished an SOC in response to his NOD.  Because the NOD placed those issues in appellate status, the matters must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the September 2014 VA examination of the Veteran's disorder of the 5th finger of the left hand.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  In an addendum opinion, the examiner should provide an opinion as to the likelihood that the Veteran's current left fifth finger disability was caused or aggravated by his military service.  A complete rationale must be provided for any opinion offered. 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The Veteran's complete history (to include all buddy statements) should be considered and discussed by the examiner.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to provide the addendum opinion.  Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history (private and VA) and lay assertions and citation to medical authority, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

2. The AOJ should issue a Statement of the Case as to the issues of entitlement to service connection for PTSD; entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia; entitlement to service connection for tinnitus; entitlement to service connection for a head injury; entitlement to service connection for headaches; entitlement to service connection for fused left 5th finger; whether new and material evidence has been received to reopen a claim for entitlement to service connection for drug and alcohol dependency; whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder; and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.  See Manlincon, supra.  The Veteran should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal.

3. Upon completion of the foregoing, review the report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claim of entitlement to service connection for a disorder of the 5th finger of the left hand should be readjudicated, considering all applicable laws and regulations.  If the claim is not granted, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

